Citation Nr: 0513409	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of right 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to August 
1963 and from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for right shoulder 
separation.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in July 2003, he indicated he wanted a 
hearing before the Board.  A hearing was scheduled in 
September 2003.  The record reflects that the veteran was 
unable to attend the hearing and asked that another hearing 
be scheduled.  A hearing was scheduled in April 2005.  The 
veteran submitted a statement, indicating that he no longer 
wanted to have a hearing.  Thus, the Board finds that there 
is no hearing request pending at this time.


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the 
veteran's right shoulder disorder existed prior to entrance 
into his first period of service and was not permanently 
aggravated thereby.

2.  The right shoulder disorder, noted at entrance into his 
second period of service, was not aggravated during this 
period of service.


CONCLUSIONS OF LAW

1.  Right shoulder dislocation clearly and unmistakably pre-
existed and was not aggravated during the first period of 
service, and the presumption of soundness at entrance is 
rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304 (2004).

2.  Residuals of right shoulder dislocation were not incurred 
in or aggravated by either period of service.  38 U.S.C.A. §§ 
1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2001.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the March 
2002 rating decision on appeal, the May 2003 statement of the 
case, and the November 2003 supplemental statement of the 
case, the veteran was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  Specifically, the veteran was 
told that it had been determined that the right shoulder 
dislocation had pre-existed both periods of service and had 
not been aggravated during either period.  The veteran was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the statement of the case, which addresses 
VA's duty to notify claimants of necessary information or 
evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's November 2001 letter, it listed the evidence that 
was needed from the veteran.  It told the veteran he could 
submit original service medical records, private medical 
records, and lay statements and stated that he should provide 
this evidence as soon as possible.  The Board finds that such 
statements meet the fourth element, as the veteran was placed 
on notice that he should submit any evidence in his 
possession.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of the claim for service connection for 
the right shoulder disorder.  In fact, in an April 2005 VA 
Form 21-4138, Statement in Support of Claim, he stated he 
wanted his file transferred to the Board for consideration of 
his claim.  This would indicate he had no additional evidence 
to submit.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained both private medical 
records and the medical records relied upon in granting the 
veteran Social Security Administration disability benefits.  
The veteran has stated he has not received any treatment from 
VA, and thus there are no outstanding VA treatment records.  
He has not indicated the existence of any additional records 
that would aid in substantiating the claim.  An examination 
was not provided in connection with this claim; however, the 
Board finds that VA was not under an obligation to provide 
such.  Under the law, an examination or opinion is necessary 
to make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  The issue 
before the Board is whether the right shoulder dislocation 
pre-existed service and was aggravated during the veteran's 
two periods of service.  A current examination would not 
assist in determining whether the veteran's disability was 
aggravated during periods of service that occurred more than 
30 years ago.  Also, in view of the factual and evidentiary 
circumstances presented in this case, it is not felt that 
remanding this matter to obtain a nexus opinion would serve 
any useful, viable purpose.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Factual Background

The veteran had two periods of service.  The service medical 
records from his first period of service show that at 
enlistment in May 1963, clinical evaluation of the upper 
extremities was normal.  In a report of medical history 
completed by the veteran at that time, he denied any past 
history of painful or "trick" shoulder.  

A July 1963 clinical record shows that the veteran reported a 
history of 14 dislocations of his right shoulder prior to 
service.  The veteran had fallen on July 4, 1963, and 
dislocated his right shoulder again.  Following examination, 
the examiner stated that the veteran did not meet the 
procurement standards and had been erroneously inducted.  He 
recommended that the veteran meet a Medical Board for 
consideration of separation from service.  The examiner 
entered a diagnosis of recurrent dislocation of the right 
shoulder.  He stated that this was not incurred in the line 
of duty and existed prior to entrance into service.  

A July 1963 Medical Board Proceedings report shows that it 
was determined by three physicians that the veteran's 
recurrent dislocation of the right shoulder existed prior to 
service and was not aggravated by service.  The veteran was 
subsequently discharged from service.

In a February 1966 letter from a private physician, Dr. GW, 
it was stated that the veteran had been treated by him for 
recurrent dislocation of the right shoulder and had undergone 
a Putti Plat reconstruction procedure in May 1964.  He stated 
the veteran had satisfactory range of motion in his shoulder, 
which had resulted in adequate stability.  

A March 1966 report of medical examination on entry into his 
second period of service shows that clinical evaluation of 
the upper extremities was abnormal.  The examiner noted the 
veteran had undergone Putti Platt of the right shoulder.  In 
the report of medical history completed by the veteran at 
that time, he reported a history of painful or "trick" 
shoulder.  

An April 1969 report of medical examination shows that 
clinical evaluation of the upper extremities was normal.  In 
the report of medical history completed by the veteran at 
that time, he reported a history of painful or "trick" 
shoulder.  When asked whether he had been discharged from 
service because of a physical, mental, or other reason, the 
veteran answered that he had been discharged from service in 
1963 because of recurrent dislocation of his "shoulders."  
The examiner noted the pertinent shoulder and stated that 
there was "No residual effect-No sequelae."

The veteran filed a claim for service connection in February 
2001.  He stated the "original injury" to his right 
shoulder had occurred in service.  He stated he had undergone 
surgery in 1965 and then again in 1993.  

In a VA Form 21-4138, received in March 2002, the veteran 
stated, "While I may have had a shoulder separation before 
service in the National Guard, I was never treated for it 
until service."

In the March 2002 rating decision, the RO determined that the 
veteran's right shoulder disorder had existed prior to 
service and was not aggravated during service.  In the 
veteran's notice of disagreement, received in July 2002, he 
stated the following, in part:

Prior to my entry into the National Guard 
in Wyoming in 11/13/62[,] I had one prior 
right shoulder separation.  This happened 
when I was in wrestling on the high 
school team. . . .  I never had 14 
dislocations prior to service in either 
the Montana or Wyoming National Guard. . 
. .  I separated my shoulder once in high 
school and then not again until "I 
fell" at Ft. Ord and was hospitalized. . 
. .

At a September 2003 hearing before a Decision Review Officer, 
the veteran testified that the first time he dislocated his 
shoulder was during his first period of active duty, when he 
fell down.  He denied that he dislocated his right shoulder 
prior to entering service in 1963.  

III.  Relevant Laws & Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a pre-existing injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a pre-existing condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  38 U.S.C.A. § 1153.  If the government 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

According to the regulation, only such conditions that are 
recorded in examination reports are to be considered as 
"noted" upon entering service.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Harris v. West, 
11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 
2000).  Determinations regarding the pre-existence of a 
disability should be based on medical judgment derived from 
accepted medical principles, and the clinical factors 
pertinent to the basic character, origin, and development of 
such injury or disease.  History conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles regarding incurrence, symptoms, and 
course of the injury or disease, together with all other lay 
and medical evidence concerning the inception, development, 
and manifestations of the impairment.  38 C.F.R. § 3.304(b) 
(2004).

When a condition is properly found to have been pre-existing, 
the veteran cannot bring forth a claim for service 
incurrence, but rather service aggravation.  Wagner, 370 F.3d 
at 1096.  The presumption of aggravation provides that a pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2004); Crowe v. Brown, 
7 Vet. App. 238 (1994).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation in service 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b) (2004); see 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) (in the case 
of aggravation, the government must point to a specific 
finding that the increase in disability was due to the 
natural progression of the disease).  "Flare-ups" of a pre-
existing condition do not constitute aggravation if there is 
no increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2004).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

IV.  Analysis

The Board will address the veteran's two periods of service 
separately.

A.  First period of service

The veteran's enlistment examination was negative for any 
findings pertaining to the veteran's right shoulder.  Thus, 
the veteran's right shoulder disorder was not "noted" on 
entrance.  Therefore, there is no examination disclosing 
defects when the veteran entered active duty, and the veteran 
is entitled to the presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service, which the Board finds has 
been shown in this case, which reasons for this determination 
are explained below.  

Less than two months following the veteran's entrance into 
service, it is noted that he fell down and dislocated his 
right shoulder.  The July 1963 service medical record shows 
that the veteran reported having dislocated his right 
shoulder 14 times prior to entering service, which was 
contrary to his report of medical history at his enlistment 
examination.  It was determined by a medical professional 
that the veteran's recurrent right shoulder dislocation had 
pre-existed service.  It was subsequently determined by a 
board of three physicians that recurrent right shoulder 
dislocation had pre-existed service and was not aggravated 
during service.  There is no competent evidence that refutes 
these determinations.

In a March 2002 statement from the veteran, he admitted he 
had dislocated his right shoulder before service.  In his 
notice of disagreement, received in July 2002, he stated that 
he had dislocated his right shoulder on a single occasion 
when he was in high school while wrestling and denied having 
dislocated it 14 times prior to service.  

The Board finds that the evidence, taken as a whole, 
constitutes clear and unmistakable evidence that the 
veteran's dislocation of the right shoulder pre-existed 
service.  The in-service physicians's opinions that the 
disorder existed prior to service are based on the three 
physicians's medical expertise, after a contemporaneous 
examination of the veteran and after considering the 
veteran's reported history concerning pre-service dislocation 
of the right shoulder.  This evidence, coupled with the 
statements by the veteran made at that time acknowledging a 
pre-service history of right shoulder dislocation(s), 
constitute clear and unmistakable evidence that the condition 
existed prior to service.  Doran v. Brown, 6 Vet. App. 283, 
286 (1994) (Court concluded as a matter of law that the 
presumption of soundness had been rebutted by clear and 
unmistakable evidence consisting of appellant's own 
admissions during clinical evaluation of a pre-service 
history of psychiatric problems).  

The Board is aware that the veteran's evolving history has 
subsequently culminated in his having denied having 
dislocated his right shoulder on even a single occasion prior 
to service.  The Board finds that the statements made by the 
veteran in service, contemporaneous with his in-service right 
shoulder injury, are considered, under the circumstances of 
this case, to have more probative value than the statements 
he made at the September 2003 hearing before the Decision 
Review Officer, and in his July 2002 statement.  He reported 
a history of pre-service dislocation when being treated in 
service in 1963, shortly after entry therein.  The Board has 
accorded such statement high probative value for two reasons.  
First, statements made in connection with medical treatment 
are typically credible.  Second, such statement is a 
statement against interest, and such statements are also 
typically credible.  Additionally, prior to the issuance of 
the March 2002 rating decision, the veteran submitted a 
statement, admitting that he had one dislocation prior to 
service.  He reiterated such admission and in more detail in 
his notice of disagreement, received in July 2002.  The Board 
finds that his subsequent change in history of there being no 
pre-service injury to the right shoulder to be not credible, 
as they contradict the veteran's prior statements made in 
service, in March 2002, and July 2002.  The examiners 
offering their opinions during service presumably considered 
their clinical findings in conjunction with the reported 
history and found the findings and history correlated.  For 
the reasons stated above, the Board finds that the veteran's 
right shoulder dislocation clearly and unmistakably existed 
prior to service.  

Turning to the question of whether the pre-existing right 
shoulder disorder was aggravated by service, the Board notes 
that the veteran is clinically documented to have fallen and 
dislocated his right shoulder during service.  However, a 
board of three physicians determined that such fall did not 
aggravate the veteran's pre-existing injury.  It made a 
determination that the veteran's disability was not 
aggravated during that period of service.  Such a 
determination was reached when also considering the veteran's 
reported pre-service history of repeated dislocations of the 
right shoulder.  There is no competent evidence to refute or 
even balance this finding.  The Board is aware that the 
veteran had to undergo surgery in 1964 related to his right 
shoulder; however, there is no indication that the veteran's 
fall in service was the cause of the veteran having to 
undergo reconstruction of the right shoulder.  The Board will 
not draw that conclusion, particularly when the veteran has 
reported, commensurate with the in-service treatment, having 
14 dislocations of the right shoulder prior to service.

In summary, the evidence clearly and unmistakably shows that 
the right shoulder disability pre-existed the veteran's 
entrance into his first period of active duty.  The evidence 
also clearly and unmistakably indicates that the disability 
was not aggravated during service.  For these reasons the 
Board finds that the right shoulder disorder existed prior to 
the veteran entering service, the disability was not 
aggravated during service, and the presumption of soundness 
on entering service has been successfully rebutted.  Thus, as 
to the initial period of service, the claim for service 
connection for a right shoulder disorder must be denied.  

B.  Second period of service

The veteran's entrance examination into his second period of 
service shows that clinical evaluation of the veteran's right 
upper extremity was abnormal.  The examiner noted the 
veteran's history (1964) of a surgical procedure involving 
the right shoulder.  Thus, the veteran's right shoulder 
disorder was noted at entrance into his second period of 
service.  

As stated above, once a condition is properly found to have 
been pre-existing, the presumption of aggravation provides 
that a pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  However, here, that presumption would not 
be controlling, as the veteran's service medical records from 
his second period of service, which encompasses a three-year 
period, show no injury, treatment, or complaints related to 
the veteran's right shoulder.  See id.; see also Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996) (presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service).  
Additionally, the veteran's report of medical examination at 
separation showed that clinical evaluation of the upper 
extremities was normal.  In the report of medical history 
completed at separation, the examiner noted the veteran's 
right shoulder surgery, but that there were no sequelae.  
Therefore, due to the lack of any incident or episode 
suggesting an increase in the disability during the veteran's 
second period of service, VA is not required to rebut the 
presumption of aggravation by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  As stated previously, it is 
also found that, given the evidentiary circumstances of this 
case, a remand to obtain a nexus opinion would serve no 
useful purpose.  

Although the veteran has asserted service connection for a 
right shoulder disorder is warranted, it has not been shown 
that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 4 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection, based upon aggravation, for residuals of 
dislocation of the right shoulder, and there is no doubt to 
be resolved.  See Ortiz, 274 F.3d at 1365.




ORDER

Service connection for residuals of dislocation of the right 
shoulder is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


